Title: To Thomas Jefferson from Charles Bonnycastle, 24 May 1826
From: Bonnycastle, Charles
To: Jefferson, Thomas


                        Dear Sir.
                        
                            University
                            May1826.
                    Having found it impossible to carry into effect the arrangements which you were good enough to make. I must request you to place the responsibility which results from having charge of the Instruments, upon some other person. The great difficulty of obtaining the necessary apparatus for my department, & the costly nature of many of the articles, have made me very solicitous to get proper plans provided for their reception. I have spared no pains to effect this purpose, but have met with so much difficulty, vexation, & even insult, that I have been forced to desist altogether.The instruments which have lately arrived, are, I am sorry to say considerably damaged. They appear to have been badly packed; but the greater part of the damage has taken place since their arrival in this country, the water, which has gained free admission into some of the cases, being perfectly fresh.Accompanying this note, I have sent two letters of Mr Barlow; from one of which you will perceive that no great inconvenience is likely to wantt from the effects of the fire mentioned in a former letter.With the greatest respect Your: Obedt Servt
                        C: Bonnycastle.